                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

JUSTAN ADAMS,                )
                             )
        Plaintiff,           )
                             )
        v.                   )                    1:19-cv-00214-GZS
                             )
NURSE AT RIVERVIEW HOSPITAL, )
et al.,                      )
                             )
        Defendants.          )

                  RECOMMENDED DECISION AFTER REVIEW
                       OF PLAINTIFF’S COMPLAINT

       Plaintiff, who evidently is a patient at the Riverview Psychiatric Center (Riverview),

alleges that a nurse at the facility improperly administered medication to him and did not

appropriately monitor his condition. (Complaint, ECF No. 1.)

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 3), which

application the Court granted. (ECF No. 4.)      In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.         28 U.S.C. §

1915(e)(2).

       Following a review of Plaintiff’s complaint, I recommend the Court dismiss the

complaint.

                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).
“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-pled facts and give the plaintiff the benefit

of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1,

12-13 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be granted

if it does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question ... in

assessing plausibility is not whether the complaint makes any particular factual allegations

but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto to render

plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–Rodríguez, 711

F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14). Although a pro se

plaintiff’s complaint is subject to “less stringent standards than formal pleadings drafted

by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the complaint may not consist

entirely of “conclusory allegations that merely parrot the relevant legal standard,” Young

v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013). See also Ferranti v. Moran, 618

F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal standard applied to the pleadings

of pro se plaintiffs “is not to say that pro se plaintiffs are not required to plead basic facts

sufficient to state a claim”).




                                                2
                                           BACKGROUND FACTS1

          Plaintiff alleges that an unnamed nurse at Riverview administered medication in a

way that was not authorized by a doctor. He also contends that he was placed in seclusion

and his condition was not monitored properly.

                                                 DISCUSSION

          “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). “It

is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S.

at 377 (citations omitted). “A court is duty-bound to notice, and act upon, defects in its

subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir.

2011). A review of Plaintiff’s complaint fails to reveal a basis upon which this Court could

exercise either federal question jurisdiction or diversity jurisdiction under 28 U.S.C. §§

1331 and 1332.

          Pursuant to section 1331, federal district courts “have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Plaintiff’s complaint does not assert a claim based on the United States

Constitution, a federal statute, or a federal treaty. Rather, Plaintiff has arguably alleged a




1
    The facts set forth herein are derived from Plaintiff’s complaint.


                                                        3
medical negligence claim, which is governed by state law. Plaintiff, therefore, has failed

to state a claim within the Court’s federal question jurisdiction.

       Pursuant to section 1332, federal district courts also have original jurisdiction

“where the matter in controversy exceeds the sum or value of $75,000 … and is between

citizens of different States.” 28 U.S.C. § 1332(a)(1). For Plaintiff’s claim to be within this

Court’s diversity jurisdiction, Plaintiff and Defendant must have been citizens of different

states on the date the complaint was filed. Given that the dispute involves Plaintiff’s

treatment by an individual working at a facility in Augusta, Maine, and given that Plaintiff

has otherwise alleged no facts to suggest that he and the individual are citizens of different

states, Plaintiff has not alleged any facts to support a claim within the Court’s diversity

jurisdiction.

                                       CONCLUSION

       Based on the foregoing analysis, after a review pursuant to 28 U.S.C. § 1915(e)(2),

I recommend the Court dismiss Plaintiff’s complaint.

                                         NOTICE

           A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum within fourteen (14)
       days of being served with a copy thereof. A responsive memorandum shall
       be filed within fourteen (14) days after the filing of the objection.

          Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge
Dated this 12th day of June, 2019.

                                              4
